     Case 8:19-cv-01008-VEB Document 23 Filed 08/31/20 Page 1 of 1 Page ID #:473




 1                                                                                         JS-6

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 6

 7
      TANESHA MURPHY,                                   Case No. 8:19-CV-01008 (VEB)
 8
                            Plaintiff,                  JUDGMENT
 9
      vs.
10    ANDREW M. SAUL, Commissioner of Social
      Security,
11
                           Defendant.
12
            For the reasons set forth in the accompanying Decision and Order, it is hereby ADJUDGED
13
     AND DECREED THAT (1) Plaintiff’s request for an order remanding the case for further
14
     proceedings is DENIED; (2) the Commissioner’s request for an order affirming the Commissioner’s
15
     final decision and dismissing the action is GRANTED; (3) judgment is entered in the
16   Commissioner’s favor; and (4) the Clerk of the Court shall CLOSE this case.

17          DATED this 31st day of August, 2020

18                                                /s/Victor E. Bianchini
                                             VICTOR E. BIANCHINI
                                   UNITED STATES MAGISTRATE JUDGE
19

20                                                  1

                         JUDGMENT – MURPHY v SAUL 8:19-CV-01008-VEB
